 1 DONALD SPECTER (SBN 83925)
   ALISON HARDY (SBN 135966)
 2 PRISON LAW OFFICE
   1917 Fifth Street
 3
   Berkeley, CA 94710
 4 Telephone: (510) 280-2621
   Fax: (510) 280-2704
 5
   MAUREEN P. ALGER (SBN 208522)
 6 MONIQUE R. SHERMAN (SBN 227494)
   COOLEY LLP
 7 Five Palo Alto Square
   3000 El Camino Real
 8 Palo Alto, CA 94306-2155

 9 Telephone: (650) 843-5000

10
   ATTORNEYS FOR PLAINTIFFS
11              [ADDITIONAL COUNSEL LISTED ON NEXT PAGE]

12 QUENTIN HALL, SHAWN GONZALES,                   Case No. 1:11-CV-02047-LJO-BAM
   ROBERT MERRYMAN, DAWN SINGH,
13 and BRIAN MURPHY on behalf of                   STIPULATION AND PROPOSED ORDER
   themselves and all others similarly situated,
14
                 Plaintiffs,
15
          v.
16
   COUNTY OF FRESNO,
17
                 Defendant.
18

19

20

21

22

23

24

25

26
27

28

                                                                        1:11-CV-02047-LJO-BAM
                                   STIPULATION AND PROPOSED ORDER
 1             MARY KATHRYN KELLEY (SBN 170259)
               SHANNON SORRELLS (SBN 278492)
 2             COOLEY LLP
               4401 Eastgate Mall
 3
               San Diego, CA 92121-1909
 4             Telephone: (858) 490-6000

 5             MELINDA BIRD (SBN 102236)
               DISABILITY RIGHTS CALIFORNIA
 6             350 South Bixel Street, Suite 209
               Los Angeles, CA 90017
 7
               Telephone: (213) 213-8000
 8             Fax: (213) 213-8001

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          1:11-CV-02047-LJO-BAM
     STIPULATION AND PROPOSED ORDER
 1 On November 2, 2015, the Court approved the Consent Decree in this action, which includes a

 2 procedure by which plaintiffs collect payment for attorneys’ fees and costs incurred in connection

 3
     with the Consent Decree. Although the Court’s Order dismissed the action, the Court specifically
 4
     retained “continuing jurisdiction to interpret, implement and enforce the settlement, and all orders
 5
     and judgement entered in connection therewith.” Order at 3 [Dkt. No. 179].
 6
            Pursuant to the Consent Decree, the defendants have, for the first three years of the
 7

 8 remedial phase, paid a flat fee of $40,000 per year to plaintiffs for fees and costs incurred in the

 9 remedial phase of this action, delivered at the beginning of each monitoring year following

10 approval of the Consent Decree. Recognizing that plaintiffs’ monitoring work in this remedial

11
     phase has been more encompassing than the parties had reasonably anticipated, the parties now
12
     agree that, within 60 days of the beginning of the fourth monitoring year, defendants shall deliver
13
     payment of $60,000 for plaintiffs’ fees and costs. In subsequent monitoring years, defendants
14

15 shall deliver to plaintiffs $18,750 on a quarterly basis for the duration of the Consent Decree,

16 within 30 days of each calendar quarter of monitoring.

17          WHEREFORE, defendants agree to pay plaintiffs’ counsel
18
                •   $60,000 by January 3, 2019 for the fourth year of monitoring in this action; and
19
                •   $18,750 on a quarterly basis for the duration of the Consent Decree within 30 days
20
                    of each calendar quarter, following the fourth year of monitoring.
21

22 //

23 //

24 //

25 //

26
     //
27
     //
28

                                                       2                            1:11-CV-02047-LJO-BAM
                                     STIPULATION AND PROPOSED ORDER
 1         AGREED TO BY THE PARTIES:

 2
     Dated: September 17, 2018                   PRISON LAW OFFICE
 3
                                                  /s/ Alison Hardy
 4                                                         Alison Hardy
 5                                               Attorneys for Plaintiff Quentin Hall, Shawn
                                                 Gonzales, Robert Merryman, Brian Murphy,
 6                                               Dawn Singh, and the Plaintiff Class
 7

 8 Dated: September 24, 2018                     FRESNO COUNTY COUNSEL

 9                                                /s/ Daniel Cederborg
                                                       Daniel Cederborg
10                                                     Attorney for Defendants
11

12

13
     I, Alison Hardy, attest that Dan Cederborg signed this document on September 24, 2018.
14

15

16 IT IS SO ORDERED.

17      Dated:   October 3, 2018                        /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                    3                            1:11-CV-02047-LJO-BAM
                                  STIPULATION AND PROPOSED ORDER
